Citation Nr: 0402534	
Decision Date: 01/27/04    Archive Date: 02/05/04

DOCKET NO.  02-06 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington,West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected left knee chonromalacia, 
status-post surgery for torn medial meniscus and repair of 
the lateral patella subluxation.  


REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 decision of the RO that granted 
service connection and assigned an  initial 10 percent rating 
for left knee chondromalacia, status-post surgery for torn 
medial meniscus and repair of the lateral patellar 
subluxation, effective in December 1999.  The veteran 
submitted a notice of disagreement (NOD) in May 2001, 
claiming entitlement to a higher initial rating and an 
earlier effective date.  The RO issued a statement of the 
case (SOC) in October 2001, and the veteran submitted a 
substantive appeal in May 2002.  In October 2003, the veteran 
testified during a videoconference hearing before the 
undersigned; the transcript of that hearing is of record.  

In February 2003, an RO Decision Review Officer (DRO) 
assigned an effective date for the grant of service 
connection and award of initial compensation of April 28, 
1997, the date of filing of the veteran's original claim.  
The date of claim is generally the earliest assignable 
effective date for a grant of service connection (see 
38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2003)), 
and neither the veteran nor his representative has in any way 
indicated that any earlier effective date is sought.  , the 
Board considers the assignment of the April 28, 1997 
effective date is the maximum benefit assignable, as to that 
issue.  As this matter has been resolved, it is no longer 
before the Board; hence, the only issue remaining on appeal 
is that set forth on the title page.  (Parenthetically, the 
Board also notes that in June 13, 2003, the DRO granted a 
separate 10 percent evaluation for degenerative changes of 
the left knee; however, none of the veteran's later 
statements or assertions during the hearing indicate that a 
higher evaluation for that disability is being sought).

Because the veteran has disagreed with the initial evaluation 
assigned following the grant of service connection, the Board 
has characterized the claim in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran and his representative if 
further action, on their part, is required.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law in November 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

With respect to the issue of a higher initial evaluation for 
the service-connected left knee disability, the Board notes 
that the record does not include any correspondence from the 
RO specifically addressing the VCAA notice and duty to assist 
provisions as they pertain to the claims currently on appeal, 
to particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring VA to explain 
what evidence will be obtained by whom.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  See also Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004). The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103; 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003).  After providing 
the required notice, the RO should attempt to obtain any 
pertinent outstanding evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003). 

The RO should specifically request that the veteran provide 
authorization to enable it to receive any outstanding records 
of treatment for his left knee disability from James B. Cox, 
D.O., of the Teays Valley Orthopedic Center, 1204 Hospital 
Drive, Hurricane, West Virginia 25526.  The RO should request 
medical records from Dr. Cox and/or the Teays Valley 
Orthopedic Center from October 2002 to the present, following 
the procedures set forth in 38 C.F.R. § 3.159(c) (2003).   

The Board also finds that specific additional development of 
the claim on appeal is warranted.  The veteran last underwent 
a VA examination in March 2003.  However, the veteran's 
claims file was not available to the examiner, and the 
findings reported in connection with that examination are 
inadequate for evaluating the severity of the veteran's left 
knee, post-surgical condition.  While an addendum report in 
June 2003 noted degenerative changes (for which a separate, 
10 percent rating has been granted), there are no medical 
findings pertaining to instability of the knee, despite the 
fact that a knee brace had been noted and the veteran has 
reported experiencing dislocation of the knee.  Hence, 
further examination of the veteran is warranted.

The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

Prior to arranging for the veteran to undergo examination, 
the RO should also obtain and associate with the claims file 
all outstanding VA records.  The record reflects that the 
veteran has been treated at the VA Medical Center (VAMC) in 
Knoxville, Tennessee.  However, the claims file contains no 
outpatient treatment records from that facility.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain and associate with 
the claims file all outstanding records from the above-
referenced facility, following the procedures set forth in 
38 C.F.R. § 3.159(c) (2003), as regards obtaining records 
from Federal facilities.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); and 38 C.F.R. §  3.159 (2003).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  
Adjudication of the claim for a higher initial evaluation 
should include specific consideration of whether "staged 
rating" (assignment of different evaluations based on the 
evidence since the effective date of the grant of service 
connection), pursuant to Fenderson, is appropriate.  The RO 
should also consider the applicability of alternative 
diagnostic codes for evaluating the veteran's disability (to 
include 5257, pursuant to which recurrent subluxation or 
lateral instability is evaluated, and 5258, pursuant to which 
dislocation of the semilunar cartilage, with frequent 
episodes of locking, pain, and effusion into the joint is 
evaluated).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the 
Knoxville VAMC all records of evaluation 
of and/or treatment for a left knee 
disability since April 1997, following 
the procedures set forth in 38 C.F.R. 
§ 3.159(c)(2003).  All records and/or 
responses received should be associated 
with the claims file. 

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claims (along with that requested but 
not yet received), and specific notice as 
to the type of evidence necessary to 
substantiate the claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records of evaluation of and/or 
treatment for his left knee disability.  
The RO should request specific 
authorization to enable it to obtain 
records, since October 2003, from 
James B. Cox, D.O., Teays Valley 
Orthopedic Center, 1204 Hospital Drive, 
Hurricane, West Virginia 25526.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (unless this right is 
waived, in writing).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of the left 
knee.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should specifically indicate 
the presence or absence of any lateral 
instability and/or recurrent subluxation.  
If instability is present,  the examiner 
should, based on the examination results 
and the veteran's documented medical 
history and assertions, assess such 
instability is slight, moderate or 
severe.  The examiner should also 
indicate whether the veteran experiences 
dislocation in the knee, and if so, 
whether  such dislocations are 
accompanied by frequent episodes of 
locking, pain and/or effusion into the 
joint.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copies 
of any notice(s) of the examination sent 
to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the issue of 
entitlement to a higher initial rating for 
the service-connected status post surgery 
for torn medial meniscus and repair of the 
patella of the left knee in light of all 
pertinent evidence and legal authority.  
The RO must document its consideration of 
alternative diagnostic codes (to include 
Diagnostic Codes 5257 and 5258) for 
evaluating this aspect of the veteran's 
left knee disability, as well as whether 
"staged rating" pursuant to Fenderson 
(cited to above) is warranted. 

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
citation to all additional legal 
authority considered, and clear reasons 
and bases for the RO's determinations) 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


